DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on December 31, 2020, has been entered. Claims 1-40 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 40 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 40, it is unclear whether “a first layer and a second layer” in line 2 refer to the same inner and outer layers previously recited in claim 15, lines 30-34, and it is unclear whether the limitation “the channel is formed in the first layer” in line 3 is consistent with the limitation “the channel is defined between spaced apart regions of overlap between the inner layer and the outer layer” recited in claim 15, lines 33-34. The examiner notes that this 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 21, 27, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US Patent Pub. 2015/0190690, hereinafter Stephenson) in view of Chalifoux (US Patent No. 9,656,138, hereinafter Chalifoux) and Hagey et al. (US Patent No. 6,106,418, hereinafter Hagey).
Regarding claims 15, 18, 19, and 39, Stephenson discloses a golf club (Figs. 17-22; para. 0002 and 0037-0038) comprising a shaft (elongated mount 1) having a butt end region (2) and a head end region (3) opposite the butt end region (2), wherein the shaft (1) comprises a shaft feature (locator key 20, Figs. 17-20, para. 0037; or keyway slot, Figs. 21-22, para. 0038) that extends longitudinally along at least a portion of the butt end region (2) of the shaft (1). The golf club of Stephenson is understood to include, by definition, a head coupled to the shaft at a terminal end of the head region (3) of the shaft (“golf club” defined as “one of a set of clubs having a slender shaft and a head of wood or iron, used in golf”, American Heritage® Dictionary of the English Language, Fifth Edition, definition 1). The golf club of Stephenson includes a grip claims 15, 18, and 39); or (in the embodiment of Figs. 21-22) the shaft feature (21, Figs. 21-22) is the channel (para. 0038, lines 14-26, “slot”) and the liner feature (20, Figs. 21-22) is the ridge (para. 0038, lines 7-10 and lines 22-24, “key”) (claims 15 and 19).
Stephenson does not teach the grip assembly including a resilient grip sleeve and a grip liner having a discontinuity. However, in the grip art, in order to facilitate quick placement and removal of golf grips, Chalifoux teaches a multi-part grip assembly (compression grip 2, Figs. 1-2; col. 6, lines 30-44) comprising a resilient grip sleeve (outer rubber 8; col. 6, lines 3-4) that comprises the outer grip surface for engagement by a user and an inner grip surface opposite the outer grip surface that faces the interior space defined by the grip sleeve; and a tubular grip liner (inner core 10) positioned adjacent the inner grip surface of the grip sleeve (8), wherein 
claims 15 and 18, or the ridge of the liner feature is formed by a region of overlap between an inner layer and an outer layer of the grip liner as recited in claims 15 and 19. However, in the art of sports handle grips, Hagey teaches (Figs. 43b-c; col. 16, lines 54-65) that it is known to define a channel (226, Fig. 39) in a grip component (220) between spaced apart regions of overlap between inner and outer layers (260, 270) of the grip component (220; col. 16, lines 57-61, gap 226 formed by interruptions in layer 270, as an alternative to forming gap 226 by a reduction in thickness of layer 270 as shown in Fig. 43a) (claims 15 and 18); or to define a ridge (278, Fig. 43c) in a grip component (220) by a region of overlap between the inner layer (260) and the outer layer (270, as shown in Fig. 43c) (claims 15 and 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Stephenson by defining the channel of the liner feature between spaced apart regions of overlap between inner and outer layers of the grip liner or forming the ridge of the liner feature by a region of overlap between the inner layer and the outer layer of the grip liner, as taught by Hagey, since this involves the simple substitution of one known manner of constructing a channel or a ridge in a grip assembly for another known manner of constructing a channel or a ridge in a grip assembly, to yield predictable results.
	Regarding claim 16, the modified Stephenson teaches the claimed invention substantially as claimed, including the discontinuity taught by Chalifoux, as set forth above for claim 15. Chalifoux further teaches the discontinuity comprises at least one longitudinal slit (col. 
	Regarding claim 17, the modified Stephenson teaches the claimed invention substantially as claimed, as set forth above for claim 15. Stephenson further teaches (Figs. 13-20) the liner feature (20) is a single liner feature (20) and the shaft feature (21) is a single shaft feature (21).
	Regarding claim 21, the modified Stephenson teaches the claimed invention substantially as claimed, as set forth above for claim 15. Chalifoux further teaches the grip liner (10) is composed of a semi-rigid or rigid material (col. 2, lines 27-29, plastic, metal, rubber, ceramic, or wood).
	Regarding claim 27.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson in view of Chalifoux and Hagey, in further view of Lee (US Patent No. 1,994,417, hereinafter Lee).
Regarding claim 20, the modified Stephenson teaches the claimed invention substantially as claimed, as set forth above for claim 15. Stephenson’s liner feature (20/21) and shaft feature (21/20) each inherently have a width measured around a circumference of the grip liner and shaft, respectively. Stephenson does not teach the liner feature and shaft feature are tapered such that the widths continually decrease from one longitudinal end to the other. However, in the art of detachable grips, Lee teaches (Figs. 3, 5, and 6) tapering a channel feature (groove 15 of support member 2; pg. 1, col. 2, lines 33-37) and a mating ridge feature (tongue portion 22 of grip 20; pg. 1, col. 2, lines 44-51) such that the width of each feature continuously decreases from one longitudinal end to an opposite longitudinal end of each respective feature (15, 22), in order to securely yet detachably connect the grip (pg. 1, col. 1, lines 5-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Stephenson by tapering Stephenson’s liner feature and shaft feature such that the width of each respective feature continuously decreases from one longitudinal end to the opposite longitudinal end of the respective feature, as suggested by Lee, in order to more easily and securely hold the grip liner and the shaft together when assembled (Lee, pg. 2, col. 1, lines 2-4).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson in view of Chalifoux and Hagey, in further view of Rens (US Patent No. 5,730,662, hereinafter Rens).
Regarding claim 22, the modified Stephenson teaches the claimed invention substantially as claimed, as set forth above for claim 15. Stephenson further teaches the shaft .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson in view of Chalifoux, Hagey, and Rens, and in further view of Severa et al. (US Patent No. 6,685,582, hereinafter Severa).
Regarding claim 23, the modified Stephenson teaches the claimed invention substantially as claimed, as set forth above for claim 22. Rens further teaches (Fig. 1B) the shaft sheath (20) comprises a film (col. 3, lines 15-19, shrinkable polyolefin sleeve 20) that is applied to the shaft core (S) within the butt end region of the shaft (S, 20). Rens does not teach the film is adhesive-backed. However, in the art of grip assemblies, Severa teaches backing a shrinkable polyolefin film (42, Fig. 3; col. 4, lines 23-34) with adhesive (col. 4, lines 31-34) to prevent the film layer (42) from slipping or twisting during use (col. 4, lines 33-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying the invention of Stephenson to include a shaft sheath as taught by Rens, to back the film of the shaft sheath with adhesive, as suggested by Severa, in .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson in view of Chalifoux, Hagey, Rens, and Severa, in further view of Chu (US Patent Pub. 2015/0196814, hereinafter Chu).
Regarding claim 24, the modified Stephenson teaches the claimed invention substantially as claimed, as set forth above for claim 23. Rens does not teach an alignment guide encapsulated between layers of the shaft sheath. However, in order to ensure proper alignment of a shaft sheath with a golf club shaft, Chu teaches (Figs. 16, 17, and 31; para. 0081-0082) that it is advantageous to provide the shaft sheath (2B) with an alignment guide (colour central mark system 56) for aligning the shaft sheath (2B) with the shaft (para. 0091-0093), wherein the alignment guide (56 on decorative layer 523) is encapsulated between layers (between substrate 42 with ink receptive layer 51 and image protecting layer 54; para. 0086) of the shaft sheath (2B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying the invention of Stephenson to include a shaft sheath as taught by Rens, to add an alignment guide as taught by Chu between layers of the shaft sheath, in order to provide a visual guide for accurate alignment of the grip assembly with respect to the golf club when a user is initially installing the grip assembly on the shaft (Chu, para. 0091). When incorporated into the shaft sheath which includes the shaft feature as discussed above, the alignment guide as taught by Chu would also be capable of use as a visual guide for aligning the liner feature with the shaft feature of the .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson in view of Chalifoux and Hagey, in further view of Hung (US Patent No. 7,582,023, hereinafter Hung).
Regarding claim 25, the modified Stephenson teaches the claimed invention substantially as claimed, as set forth above for claim 15. Stephenson further teaches a securement mechanism (tensioning mechanism 14, Figs. 20 and 22; para. 0033) that secures the grip sleeve (6) to the shaft (1), wherein the securement mechanism (14) comprises a fastener (threaded bolt 15) that mates with a threaded bore (threaded cavity 17) positioned within the butt end region of the shaft (1). Stephenson does not teach the securement mechanism includes a sleeve collar at the butt end of the grip sleeve and a threaded shaft plug. However, in the art of golf club grips, Hung teaches a grip assembly securement mechanism (Figs. 3-4) comprising a sleeve collar (strengthening element 32; col. 2, line 64-col. 3, line 3) at a butt end of a grip sleeve (grip member 3; col. 2, lines 64-66), a threaded shaft plug (expanding component 2, Fig. 4; col. 2, lines 33-35) configured to be positioned and secured within a butt end region of a golf club shaft (col. 2, lines 40-42), and a fastener (fastening component 4) configured to extend through the sleeve collar (32) and mate with the threaded shaft plug (2) when positioned and secured within the butt end region of the shaft (1) to secure the grip assembly to the shaft (1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Stephenson by adding a sleeve collar at the butt end of the grip sleeve and forming the threaded bore in a threaded shaft plug, as taught by Hung, in order to enable the shaft and the .
Claims 28, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rens in view of Severa and Chalifoux.
Regarding claim 28, Rens discloses a kit (Fig. 1B) for retrofitting a shaft (S) of a golf club (col. 1, lines 4-5 and 38-58; col. 2, line 66-col. 3, line 9), the kit comprising: a shaft sheath (sleeve 20) comprising a film (heat-shrinkable polyolefin; col. 3, lines 10-21) for being conformed to a butt end region of the shaft (S), wherein the shaft sheath (20) comprises a shaft feature (fins 26; col. 3, lines 42-51); a grip assembly (tubular member 50) configured to be selectively positioned over and removed from the butt end region of the shaft (S) when the shaft sheath (20) is conformed to the butt end region of the shaft (col. 3, lines 48-49; col. 1, lines 41-42), wherein the grip assembly (50) comprises an interior space sized to receive the butt end region of the shaft (S, Fig. 1B), an outer grip surface for engagement by a user (Fig. 1B), and a liner feature (channels 52, col. 3, lines 48-54) that extends longitudinally along the radially inner portion of the grip assembly (50) and is configured to mate with the shaft feature (26) when the shaft sheath (20) is conformed to the butt end region of the shaft (S), wherein the shaft feature (26) is a ridge (col. 3, lines 43-44, “fins 26 extending along its longitudinal axis”; Fig. 1B) and the liner feature (52) is a channel (col. 3, line 50). The examiner notes that the mating of the shaft feature/fins (26) with the liner feature/channels (52) of Rens (col. 3, lines 49-54) will inherently restrict rotation of the grip assembly (50) relative to the shaft (S).

With respect to the adhesive backing of the film, in the grip art, Severa teaches (Fig. 3) that it is advantageous to back a shrinkable polyolefin film (42; col. 4, lines 23-34) with adhesive (col. 4, lines 31-34) to prevent the film layer (42) from slipping or twisting during use (col. 4, lines 33-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rens by backing the film with adhesive, as suggested by Severa, in order to prevent the shaft sheath from slipping or twisting during use (Severa, col. 4, lines 31-34).
With respect to the grip sleeve and grip liner, in order to facilitate quick placement and removal of golf grips, Chalifoux teaches a multi-part grip assembly (compression grip 2, Figs. 1-2; col. 6, lines 30-44) comprising a resilient grip sleeve (outer rubber 8; col. 6, lines 3-4) that comprises the outer grip surface for engagement by a user and an inner grip surface opposite the outer grip surface that faces the interior space defined by the grip sleeve; and a tubular grip liner (inner core 10) positioned adjacent the inner grip surface of the grip sleeve (8), wherein the grip liner (10) comprises an outer liner surface that engages the inner grip surface of the grip sleeve (col. 6, lines 40-42), wherein only a portion of the outer liner surface is fixed to the inner grip surface of the grip sleeve (8; see col. 9, lines 8-9, “core … is inside and joined to rubber grip”; e.g., by snaps, col. 4, lines 40-44, in which case the sleeve and liner are joined only at the discrete locations of the snaps), wherein the grip liner (10) is configured to radially expand in response to outward radial force exerted on the grip liner from a resting 
Regarding claim 29, the modified Rens teaches the claimed invention substantially as claimed, as set forth above for claim 28. Chalifoux further teaches the discontinuity comprises at least one longitudinal slit (col. 8, lines 12-15, one or two full length splits) between a first portion and a second portion of the grip liner (i.e., on either side of the split).
claim 34, the modified Rens teaches the claimed invention substantially as claimed, as set forth above for claim 28. the grip liner (10) is composed of a semi-rigid or rigid material (col. 2, lines 27-29, plastic, metal, rubber, ceramic, or wood).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rens in view of Severa and Chalifoux, in further view of Stephenson.
Regarding claim 30, the modified Rens teaches the claimed invention substantially as claimed, as set forth above for claim 28. Rens does not explicitly teach that the liner feature is a single liner feature and the shaft feature is a single shaft feature. However, in the art of golf club grips, Stephenson teaches (Figs. 16 and 18; para. 0037, lines 1-14) that a single liner feature/locator key (20) and a single shaft feature/keyway slot (21) extending longitudinally along the longitudinal axis of a grip assembly (6) are sufficient to accomplish the intended result of preventing rotation between the grip assembly (6) and a golf club shaft (1; para. 0037, lines 6-11), and has the additional advantage of allowing a user to find a proper orientation for the grip assembly (6) on the shaft (1; para. 0037, lines 11-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly of Rens by including only a single liner feature and a single shaft feature, as suggested by Stephenson, in order to prevent rotation between the grip assembly and the shaft and to allow a user to more easily find the proper orientation of the grip assembly on the shaft (Stephenson, para. 0037, lines 6-14).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rens in view of Severa and Chalifoux, in further view of Hagey.
claim 31, the modified Rens teaches the claimed invention substantially as claimed, including the shaft feature (26) being the ridge (col. 3, lines 43-44, “fins 26 extending along its longitudinal axis”; Fig. 1B) and the liner feature (52) being the channel (col. 3, line 50), as set forth above for claim 28. Rens does not teach the channel is defined between spaced apart regions of overlap between an inner layer and an outer layer of the grip liner. However, in the art of sports handle grips, Hagey teaches (Fig. 43b; col. 16, lines 54-61) that it is known to define a channel (226, Fig. 39) in grip component (220) between spaced apart regions of overlap between inner and outer layers (260, 270) of the grip component (220; col. 16, lines 57-61, gaps 226 formed by interruptions in layer 270, as an alternative to forming gap 226 by a reduction in thickness of layer 270 as shown in Fig. 43a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Rens by defining the channel of Rens between spaced apart regions of overlap between inner and outer layers of the grip liner, since this involves the simple substitution of one known manner of constructing a channel in a grip assembly for another known manner of constructing a channel in a grip assembly, to yield predictable results. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rens in view of Severa and Chalifoux, in further view of Canning (US Patent No. 3,011,220, hereinafter Canning).
Regarding claim 32, the modified Rens teaches the claimed invention substantially as claimed, as set forth above for claim 28. Rens does not teach the shaft feature is a channel and the liner feature is a ridge formed by a region of overlap between an inner layer and an outer .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rens in view of Severa and Chalifoux, in further view of Lee.
Regarding claim 33, the modified Rens teaches the claimed invention substantially as claimed, as set forth above for claim 28. Rens’s liner feature and shaft feature each inherently have a width measured around a circumference of the grip liner and shaft, respectively. Rens does not teach the liner feature and shaft feature are tapered such that the widths continually .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Rens in view of Severa and Chalifoux, in further view of Chu.
Regarding claim 35, the modified Rens teaches the claimed invention substantially as claimed, as set forth above for claim 28. Rens does not teach an alignment guide encapsulated between layers of the shaft sheath. However, in order to ensure proper alignment of a shaft sheath with a golf club shaft, Chu teaches (Figs. 16, 17, and 31; para. 0081-0082) that it is advantageous to provide the shaft sheath (2B) with an alignment guide (colour central mark system 56) for aligning the shaft sheath (2B) with the shaft (para. 0091-0093), wherein the alignment guide (56 on decorative layer 523) is encapsulated between layers (between substrate 42 with ink receptive layer 51 and image protecting layer 54; para. 0086) of the shaft .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Rens in view of Severa and Chalifoux, in further view of Hung.
Regarding claim 36, the modified Rens teaches the claimed invention substantially as claimed, as set forth above for claim 28. Rens does not teach a sleeve collar, a threaded shaft plug, and a fastener configured to extend through the sleeve collar and mate with the shaft plug. However, in the art of golf club grips, Hung teaches a grip assembly (Figs. 3-4) comprising a sleeve collar (strengthening element 32; col. 2, line 64-col. 3, line 3) at a butt end of a grip sleeve (grip member 3; col. 2, lines 64-66), a threaded shaft plug (expanding component 2, Fig. 4; col. 2, lines 33-35) configured to be positioned and secured within a butt end region of a golf club shaft (col. 2, lines 40-42), and a fastener (fastening component 4) configured to extend through the sleeve collar (32) and mate with the threaded shaft plug (2) when positioned and secured within the butt end region of the shaft (1) to secure the grip assembly to the shaft (1). .
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 26, 37, and 38 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because new grounds of rejection are set forth above in response to Applicant’s amendment, and the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to claims 15 and 28, although the amendment overcomes the rejections under 35 USC 103 previously set forth in view of US Patent No. 9,656,133 to Chalifoux, the examiner notes that the additional limitation with respect to the discontinuity extending longitudinally along an entire length of the grip liner is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 16, 2021/